Vogt v University of Rochester, Inc. (2021 NY Slip Op 00660)





Vogt v University of Rochester, Inc.


2021 NY Slip Op 00660


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


39 CA 20-00502

[*1]RICHARD G. VOGT, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF LINDA VOGT, DECEASED, PLAINTIFF-APPELLANT,
vUNIVERSITY OF ROCHESTER, INC., STRONG MEMORIAL HOSPITAL AND CHRISTOPHER F. GALTON, M.D., DEFENDANTS-RESPONDENTS. 


DAVID A. JOHNS, PULTNEYVILLE, FOR PLAINTIFF-APPELLANT. 
WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (DANIEL P. PURCELL OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered February 13, 2020. The order granted the motion of defendants for dismissal of plaintiff's claim for punitive damages. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court